DETAILED ACTION
The Amendment filed 2/17/22 has been entered. Claims 51-53, 56-63 and 66-70 have been amended and no claims have been cancelled.
Applicant’s amendments/arguments have overcome the previously presented Objections to the Specification, Claim Objections and 35 USC § 112 Claim Rejections.
Claims 51-70 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 51-70 filed on 2/17/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 59 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if the Claim Objections listed in the paragraph(s) below are corrected and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 51-70 are objected to because of the following informalities:
The limitation “…determining, based at least in part on the projected length of the second portion, to modify the second portion…” in claim 51, lines 15-16, should be “… modifying the second portion based at least in part on the projected length of the second portion…” (emphasis added) in order to avoid creating confusion when reading and interpreting the claimed subject matter. Specifically, “determining to modify the second content” is different than “modifying the second content.” Furthermore, the arranging and storing limitations require the actual modification of the second content to occur. Appropriate correction is required. Similar corrections are required in claim 61, lines 19-20.
The limitation “…arranging the first portion and the second potion…” in claim 60, lines 1-2, should be “…arranging the first portion and the modified second potion…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 70, line 2.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Examiner’s Comments
The Examiner provides the following comments regarding the interpretation of the claim limitations:
Based on the Broadest Reasonable Interpretation, the limitation “…supplementing the second portion received from the unicast source with the textual information.” in claims 57 and 67, would be interpreted as adding textual information related to an advertisement to a unicast source.
Note: For examination purposes, the claims will be interpreted based on the claim language described/suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 60-61 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over “Guo et al.” (US PGPUB 2010/0131995) (Hereinafter Guo) in view of “Letellier et al.” (US PGPUB 2009/0300185) (Hereinafter Letellier).
With respect to claim 51, Guo teaches a method (Abstract) comprising:
receiving, from user equipment (consumer device 104; Fig. 1, [0013]), a request for content (a request to playback and/or record programming 200 (content) is received at time 202; Fig. 2, [0040]);
identifying a multicast source and a unicast source of the content (a previously aired portion of the programming is obtained via a unicast session (unicast source) concurrently with obtaining at least a portion of the remaining portion of the programming via a multicast broadcast (multicast source); Fig. 2, [0040]-[0041]);
receiving the content from the multicast source (obtaining at least a portion of the remaining portion of the programming via a multicast broadcast (multicast source); Fig. 2, [0040]-[0041]); and
in response to determining that a first portion of the content from the multicast source requires buffering (remaining portion (first portion) of the programming 200, spanning from time 202 to the programming ending time 206 is transferred to the consumer device via the multicast broadcast; Fig. 2, [0040]-[0041]):
identifying a start timestamp and an end timestamp of the first portion of the content (remaining portion (first portion) of the programming 200, spanning from time 202 (start timestamp) to the programming ending time 206 (end timestamp) is transferred to the consumer device via the multicast broadcast; Fig. 2, [0040]-[0041]);
receiving a second portion of the content from the unicast source, wherein the content received from the unicast source does not include the first portion of the content (a previously aired portion (second portion) of the programming is obtained via a unicast session (unicast source) concurrently with obtaining at least a portion of the remaining portion of the programming via a multicast broadcast (multicast source); Fig. 2, [0040]-[0042]) and comprises a plurality of successive time stamps (the programming is separated into multiple pieces or packets each having an associated timestamp and when the timestamp for a piece or packet received via the unicast session is the same as the timestamp for a piece or packet being broadcast via the multicast broadcast, then the unicast session has caught up to the multicast broadcast; [0063]);
calculating a projected length of the second portion of the content based at least in part on a difference between a current timestamp of the second portion of the content and a timestamp that is associated with the required buffering of the first portion of the content (for an amount of time 210 after the time 202 of the request, the previously aired portion of the programming is obtained via the unicast session concurrently with obtaining the remaining portion of the programming via the multicast broadcast. The amount of time 210 is approximately equivalent to the amount of time 212 between the beginning time 204 and the time 202 of the request; Fig. 2, [0042]-[0043]);
arranging the first portion and the second portion based on the start timestamp, the end timestamp, and the plurality of successive time stamps (in response to the request received at time 202, playback of programming 200 at the consumer device begins at beginning time 204 using the programming data obtained via the unicast session and after amount of time 212 elapses, the playback of programming 200 at the consumer device continues using the data from the multicast broadcast that was stored on the local storage device; Fig. 2, [0043], [0063]); and
storing, in memory, a single copy of the content comprising the arranged first portion and the second portion (programming obtained by unicast and multicast is stored in a local storage device; Figs. 1-2, [0026], [0043], [0063]).
Guo does not teach determining, based at least in part on the projected length of the second portion, to modify the second portion; arranging the first portion and the modified second portion; and storing a single copy of the content comprising the arranged first portion and the modified second portion.
However, Letellier teaches determining, based at least in part on the projected length of the second portion, to modify the second portion (a dynamic summary of the truncated part (second portion) of the document is created and sent to a subscriber using a unicast stream; [0039], [0041], [0045]-[0046], [0048]);
arranging the first portion and the modified second portion; and storing a single copy of the content comprising the arranged first portion and the modified second portion (device of subscriber B records the document in two parts: a first part that begins at the start of the document and stops at a time Tcom where the switch from a unicast stream to a multicast stream occurs, and a second part that begins at Tcom and terminates at the end of the document; [0053], [0058]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate modifying a portion of content from a unicast source to Guo because Guo discloses transferring content via unicast and multicast ([0042]) and Letellier suggests modifying a portion of content from a unicast source ([0048]).
One of ordinary skill in the art would be motivated to utilize the teachings of Letellier in the Guo system in order to reduce waiting time and device resource usage.

With respect to claim 60, Guo as modified teaches the method of claim 51. Guo further teaches wherein arranging the first portion and the second potion based on the start timestamp, the end timestamp, and the plurality of successive timestamps further comprises positioning the first portion relative to the modified second portion such that the start timestamp, the end timestamp, and the plurality of successive time stamps are in temporal order (in response to the request received at time 202, playback of programming 200 at the consumer device begins at beginning time 204 using the programming data obtained via the unicast session and after amount of time 212 elapses, the playback of programming 200 at the consumer device continues using the data from the multicast broadcast that was stored on the local storage device; Fig. 2, [0043], [0063]).

The limitations of claims 61 and 70 are rejected in the analysis of claims 51 and 60 respectively and these claims are rejected on that basis.

Claims 52, 54-56, 62 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Letellier, and further in view of “Ishii” (US PGPUB 2009/0116481).
With respect to claim 52, Guo as modified teaches the method of claim 51. Guo further teaches wherein identifying the multicast source comprises: determining a timestamp of the request for content; and retrieving an identifier of the content (a request to playback and/or record programming 200 (content) is received at time 202 (timestamp of the request); Figs. 1-2, [0029], [0031], [0040]).
Guo does not teach transmitting a request to a data source for identities of a plurality of multicast sources, wherein the request comprises the identifier of the content; receiving a response from the data source, the response comprising a plurality of identities corresponding to each of a plurality of multicast sources that are available to transmit the content; identifying a respective start timestamp for each of the plurality of multicast sources that are available to transmit the content, wherein each respective start timestamp corresponds to a time that each of the plurality of multicast sources are available to start transmitting the content; comparing each respective start timestamp to the timestamp of the request for content; and identifying, based on the comparing, the multicast source from the plurality of multicast sources that has a respective start timestamp that corresponds to the timestamp of the request for content.
However, Ishii teaches transmitting a request to a data source for identities of a plurality of multicast sources, wherein the request comprises the identifier of the content; receiving a response from the data source, the response comprising a plurality of identities corresponding to each of a plurality of multicast sources that are available to transmit the content; identifying a respective start timestamp for each of the plurality of multicast sources that are available to transmit the content, wherein each respective start timestamp corresponds to a time that each of the plurality of multicast sources are available to start transmitting the content; comparing each respective start timestamp to the timestamp of the request for content; and identifying, based on the comparing, the multicast source from the plurality of multicast sources that has a respective start timestamp that corresponds to the timestamp of the request for content (multicast address A (multicast source) is a multicast address allocated to the content A which was started its delivery at a certain time A, while multicast address B (multicast source) is a multicast address allocated to the content A which was started its delivery at a time B; [0042]. Multicast delivery server 100 notifies to the terminal 103, the multicast address A allocated to the content A which was started its delivery latest; Figs. 1-4, [0044], [0049]. In a case where a terminal 105 has made a delivery request for the content, simultaneously with the delivery start of the multicast delivery server 100, the terminal 105 can receive all multicast data from the start till the end of the content by multicast; Figs. 1-4, [0056]. The comparing and identifying the multicast source that has a respective start timestamp that corresponds to the timestamp of the request for content is made when the terminal 105 has made a delivery request for the content, simultaneously with the delivery start of the multicast delivery server 100).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a multicast source based on timestamp comparison to Guo because Guo discloses using timestamps to transfer content via multicast ([0041]) and Ishii suggests identifying a multicast source based on timestamp comparison ([0056]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ishii in the Guo system in order to optimize network usage and to reduce the total network traffic.

With respect to claim 54, Guo as modified teaches the method of claim 51. Guo does not teach wherein receiving the content from the multicast source comprises: identifying a remote server corresponding to the multicast source; transmitting the request for the content to the remote server; and in response to receiving the request for the content at the remote server, transmitting a multicast stream comprising the content to the user equipment.
However, Ishii teaches wherein receiving the content from the multicast source comprises: identifying a remote server corresponding to the multicast source; transmitting the request for the content to the remote server; and in response to receiving the request for the content at the remote server, transmitting a multicast stream comprising the content to the user equipment (terminal 103 makes a delivery request for the content, the multicast delivery server 100 notifies to the terminal 103, the multicast address A allocated to the content A which was started its delivery latest. The terminal 103 registers the address A as the multicast address, and starts the reception of the content A; Figs. 1-4, [0044], [0049]-[0050]).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a multicast source to Guo because Guo discloses transferring content via multicast ([0041]) and Ishii suggests identifying a multicast source ([0044]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ishii in the Guo system in order to optimize network usage and to reduce the total network traffic.

With respect to claim 55, Guo as modified teaches the method of claim 51. Guo does not teach wherein receiving the second portion of the content from the unicast source comprises: identifying a start timestamp of the unicast source, wherein the start timestamp of the unicast source corresponds to a time when the unicast source is available to start transmitting the content; comparing the start timestamp of the first portion of the content from the multicast source to the start timestamp of the unicast source; and in response to determining, based on the comparing, the start timestamp of the unicast source matches the start timestamp of the multicast source, identifying the second portion of the content from the unicast source based on the end timestamp of the first portion of the content from the multicast course.
However, Ishii teaches wherein receiving the second portion of the content from the unicast source comprises: identifying a start timestamp of the unicast source, wherein the start timestamp of the unicast source corresponds to a time when the unicast source is available to start transmitting the content; comparing the start timestamp of the first portion of the content from the multicast source to the start timestamp of the unicast source; and in response to determining, based on the comparing, the start timestamp of the unicast source matches the start timestamp of the multicast source, identifying the second portion of the content from the unicast source based on the end timestamp of the first portion of the content from the multicast course  (multicast address A (multicast source) is a multicast address allocated to the content A which was started its delivery at a certain time A, while multicast address B (multicast source) is a multicast address allocated to the content A which was started its delivery at a time B; [0042]. Multicast delivery server 100 notifies to the terminal 103, the multicast address A allocated to the content A which was started its delivery latest; Figs. 1-4, [0044], [0049]. In a case where a terminal 105 has made a delivery request for the content, simultaneously with the delivery start of the multicast delivery server 100, the terminal 105 can receive all multicast data from the start till the end of the content by multicast; Figs. 1-4, [0056].).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing start timestamps of sources to Guo because Guo discloses transferring content via unicast and multicast ([0040]) and Ishii suggests comparing start timestamps of sources ([0056]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ishii in the Guo system in order to optimize network usage and to reduce the total network traffic.

With respect to claim 56, Guo as modified teaches the method of claim 55. Guo further teaches further comprising: in response to determining, based on the comparing, the start timestamp of the unicast source does not match the start timestamp of the multicast source, calculating a time difference between the start timestamp of the unicast source and the start timestamp of the multicast source; and determining a start timestamp of the second portion of the content from the unicast stream by adding the calculated time difference to the end timestamp of the first portion of the content that requires buffering (in response to the request received at time 202, playback of programming 200 at the consumer device begins at beginning time 204 using the programming data obtained via the unicast session and after amount of time 212 elapses, the playback of the remaining portion of the programming 200, spanning from time 202 to the programming ending time 206 at the consumer device continues using the data from the multicast broadcast that was stored on the local storage device; Fig. 2, [0040]-[0043], [0063]).

The limitations of claims 62 and 64-66 are rejected in the analysis of claims 52 and 54-56 respectively and these claims are rejected on that basis.

Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Letellier, and further in view of “Begeja” (US PGPUB 2013/0287048).
With respect to claim 53, Guo as modified teaches the method of claim 51. Guo further teaches wherein identifying the unicast source comprises: determining a timestamp of the request for content; and retrieving an identifier of the content (a request to playback and/or record programming 200 (content) is received at time 202 (timestamp of the request); Figs. 1-2, [0029], [0031], [0040]).
Guo does not teach transmitting a request to a data source for identities of a plurality of unicast sources, wherein the request comprises the identifier of the content; receiving a response from the data source, the response comprising a plurality of identities corresponding to each of a plurality of unicast sources that are available to transmit the content; identifying a respective start timestamp for each of the plurality of unicast sources that are available to transmit the content, wherein each respective start timestamp corresponds to a time that each of the plurality of unicast sources are available to start transmitting the content; comparing each respective start timestamp to the timestamp of the request for content; and identifying, based on the comparing, the unicast source from the plurality of unicast sources that has a respective start timestamp that corresponds to the timestamp of the request for content.
However, Begeja teaches transmitting a request to a data source for identities of a plurality of unicast sources, wherein the request comprises the identifier of the content; receiving a response from the data source, the response comprising a plurality of identities corresponding to each of a plurality of unicast sources that are available to transmit the content; identifying a respective start timestamp for each of the plurality of unicast sources that are available to transmit the content, wherein each respective start timestamp corresponds to a time that each of the plurality of unicast sources are available to start transmitting the content; comparing each respective start timestamp to the timestamp of the request for content; and identifying, based on the comparing, the unicast source from the plurality of unicast sources that has a respective start timestamp that corresponds to the timestamp of the request for content (multicast streams start at specific ten minute intervals while the unicast streams start at more random times. Assuming that the current time is 3:39, then unicast stream Z (3:39) and multicast stream D (3:40) would be on approximately the same frame or scene with the digitized movie within the span of approximately ten minutes. Therefore, once the streams are synchronized or have met a certain convergence point, then unicast stream Z could be discontinued and customer would be switched to watching multicast stream D; Figs. 3-5, [0025], [0029]. The comparing and identifying the unicast source that has a respective start timestamp that corresponds to the timestamp of the request for content is made when the unicast stream Z is selected based on the current time).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a unicast source based on timestamp comparison to Guo because Guo discloses using timestamps to transfer content via unicast ([0040]) and Begeja suggests identifying a unicast source based on timestamp comparison ([0025]).
One of ordinary skill in the art would be motivated to utilize the teachings of Begeja in the Guo system in order to optimize network usage and to reduce the total network traffic.

The limitations of claim 63 are rejected in the analysis of claim 53 above and this claim is rejected on that basis.

Claims 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Letellier, and further in view of “Kaftan” (US PGPUB 2010/0228610).
With respect to claim 57, Guo as modified teaches the method of claim 51. Guo does not teach further comprising: detecting an advertisement period in the second portion received from the unicast source; retrieving textual information related to the advertisement period; and supplementing the second portion received from the unicast source with the textual information.
However, Kaftan teaches further comprising: detecting an advertisement period in the second portion received from the unicast source; retrieving textual information related to the advertisement period; and supplementing the second portion received from the unicast source with the textual information (advertising-related text is included within a stream during the time that the stream is associated with advertising video; [0032], [0043], [0047], [0059]).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate including advertising-related text within a stream to Guo because Guo discloses streaming content ([0040]) and Kaftan suggests including advertising-related text within a stream ([0032]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kaftan in the Guo system in order to improve the streaming media experience.

The limitations of claim 67 are rejected in the analysis of claim 57 above and this claim is rejected on that basis.

Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Letellier, and further in view of “Kaftan” (US PGPUB 2010/0043022).
With respect to claim 58, Guo as modified teaches the method of claim 51. Guo does not teach further comprising: identifying a user profile associated with the user equipment; retrieving advertising content based on the user profile; determining an advertising period in the content; and inserting the advertising content into the second portion of the content received from the unicast source at the advertising period.
However, Kaftan teaches further comprising: identifying a user profile associated with the user equipment; retrieving advertising content based on the user profile; determining an advertising period in the content; and inserting the advertising content into the second portion of the content received from the unicast source at the advertising period (advertisements are automatically selected for a particular client based upon the client profile; [0036]. Default advertisements within the cached stream are identified and replaced by targeted advertisements. The cached stream is delivered as video on demand and the targeted advertisements are provided within the stream; [0100]. The determination of an advertising period in the content is made when the default advertisements within the cached stream are identified and replaced by targeted advertisements.).
 It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate including targeted advertisement within a stream to Guo because Guo discloses streaming content ([0040]) and Kaftan suggests including targeted advertisement within a stream ([0100]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kaftan in the Guo system in order to provide relevant advertising content to a user.

The limitations of claim 68 are rejected in the analysis of claim 58 above and this claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Malik. US 2009/0328115. Discloses switching from a unicast stream to a multicast stream when a time marker is reached.
Garg. US 2012/0317225. Discloses switching from a unicast stream to a multicast stream when the unicast stream catches up to the multicast stream.
Pickens et al. US 2006/0200574. Discloses switching a client from unicasting to multicasting by increasing the unicast stream rate to the client.
Gabin et al. US 2010/0169504. Discloses changing access delivery of a multimedia stream from unicast delivery to broadcast delivery.
Ramakrishnan et al. US 2016/0373819. Discloses combining unicast catch-up content with multicast content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
February 24, 2022